Citation Nr: 1413201	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1979 to October 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran's electronic claim file lists Disabled American Veterans as his appointed representative.  However, the claims file contains a more recent VA Form 21-22 appointing the American Legion as the Veteran's representative.  In light of the more recent VA Form 21-22, the Board finds that the American Legion is the Veteran's properly appointed representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim was denied in an October 2006 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the October 2006 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for obstructive sleep apnea. 

3.  The most probative evidence indicates that the Veteran's obstructive sleep apnea had its onset during active duty.




CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving the benefit of doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
In June 2006, the Veteran filed a claim to establish service connection for obstructive sleep apnea.  This claim was denied by the RO in an October 2006 rating decision, on the basis that there was no evidence of sleep apnea during service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the October 2006 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In August 2008, the Veteran filed a petition to reopen his claim for service connection for obstructive sleep apnea.  A February 2009 rating decision reopened the Veteran's claim based on new and material evidence, but confirmed and continued the previous denial of the claim on the merits.  Although the RO reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

The October 2006 rating decision denied service connection finding, inter alia, that there was no evidence of obstructive sleep apnea during service.  Evidence received since the October 2006 rating decision includes private treatment records, a letter from the Veteran's private physician, Dr. Black, and lay statements from the Veteran, his wife, and O.N., a fellow airman and former supervisor.

This evidence is new because it was not of record at the time of the October 2006 rating decision.  The lay statements from the Veteran's wife and O. N. are material because they relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  Specifically, the lay statements indicate that the Veteran experienced symptoms of obstructive sleep apnea, such as drowsiness and sleep disturbances, including choking and gasping for air, during service.  Additionally, the private treatment notes and letter from Dr. Black provide positive nexus opinions concerning the onset of the Veteran's obstructive sleep apnea.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the October 2006 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim for entitlement to service connection for obstructive sleep apnea is reopened.

Service Connection for Obstructive Sleep Apnea

The Veteran claims that his obstructive sleep apnea manifested during his period of active service. 

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The record clearly demonstrates a diagnosis of obstructive sleep apnea.  Private treatment records note that the Veteran was diagnosed with obstructive sleep apnea in August 2005, after he completed a sleep study.  Accordingly, Shedden element (1) has been demonstrated.  

With regard to an in-service incurrence or aggravation of a disease or injury, the record contains credible lay statements indicating that the Veteran had symptoms of a sleep disorder during service.  In a letter dated October 2008, the Veteran's wife, V. E., stated that as early as July 1997 she witnessed the Veteran jump out of his sleep choking, coughing, and holding his neck gasping for air.  In a letter dated May 2010, O. N., one of the Veteran's former supervisors, stated that in 1997 he observed that the Veteran was drowsy at work and that when asked about it, the Veteran stated he had trouble sleeping at night.  O. N. also stated that he supervised the Veteran from 1998 to 1999, and that when the Veteran was transferred to his command he had asked the Veteran if he was still having difficulty sleeping, and the Veteran stated that his sleeping problems had worsened.  The Board finds that the lay statements of the Veteran's wife and O. N. are competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses.)  Accordingly, Shedden element (2) has been demonstrated.  

With respect to a nexus between the Veteran's current obstructive sleep apnea and his in-service symptoms, the evidence of record includes private treatment records and a letter from Dr. Black.  In a July 2008 private treatment record, Dr. Black noted that the Veteran was not diagnosed with obstructive sleep apnea until several years after his retirement from service, but opined that the Veteran had the condition during service.  Dr. Black noted that the Veteran had stated that as early as 1997 his wife observed that he snored loudly and would awake at night choking.  Dr. Black noted that the Veteran had a current diagnosis of obstructive sleep apnea and had some relief using a continuous positive airway pressure (CPAP) device.  Dr. Black noted that he would submit a letter on the Veteran's behalf as he felt a diagnosis of sleep apnea could have been made prior to the Veteran's retirement and that sleep apnea was likely present prior to retirement.  In a July 2008 letter, Dr. Black stated that although a diagnosis of obstructive sleep apnea was not verified until August 2005, the Veteran's wife reported symptoms such as loud snoring and choking in his sleep as early as 1997.  Dr. Black opined that these symptoms support a finding that the Veteran's condition was present prior to his retirement from service.  

Here, the record does not specifically indicate that Dr. Black reviewed the Veteran's claims file, however, it appears that he was aware of the Veteran's pertinent history, including when the Veteran retired from service, when he was diagnosed with obstructive sleep apnea, and the fact that his service treatment records were silent for any complaints, treatment, or diagnosis related to obstructive sleep apnea.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Nonetheless, the Board finds that his opinion is probative evidence regarding the onset of the Veteran's obstructive sleep apnea.  Although Dr. Black's opinion is based on lay statements by the Veteran's wife regarding the onset of the Veteran's symptoms, the Board has found her statements credible.  Accordingly, Dr. Black's positive nexus opinion is based on accurate factual premises and is afforded significant probative weight.  Therefore, Shedden element (3) has been demonstrated.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether obstructive sleep apnea had its onset during active duty.  As such, service connection for obstructive sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for obstructive sleep apnea is reopened.

Entitlement to service connection for obstructive sleep apnea is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


